Citation Nr: 0831636	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-15 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a disability of the 
feet. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to November 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Muskogee, Oklahoma Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for "foot problems". 


FINDING OF FACT

A chronic disability of either foot was not manifested in 
service; it is not shown that the veteran has had such 
disability at any time during the appeal period. 


CONCLUSION OF LAW

Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim in September 2006.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An August 2006 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  This letter also 
informed him of disability rating and effective date 
criteria.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  He has had ample opportunity to respond/supplement 
the record and has responded by providing evidence in support 
of his claim. 

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) are associated with his claims file, 
as are VA examination reports and treatment records.  While 
he has alleged treatment in sick bay in approximately July 
1952, his STRs contain no mention of such treatment.   They 
do include an assessment on August 22, 1952 (apparently upon 
completion of boot camp) indicating that he was fit for full 
duty.  The RO did not arrange for a VA examination.  The 
Board concurs that a VA examination is not necessary.  
Without any evidence of chronic foot disability (or injury 
resulting in such disability) in service, with no competent 
evidence of current chronic disability of either foot (or 
competent evidence of symptoms suggesting there might be a 
chronic disability of either foot), and with no competent 
evidence suggesting any current foot disability might be 
related to service, even the "low threshold" standard as to 
when a VA examination is necessary outlined by the United 
States Court of Appeals for Veterans Claims (Court) in 
McLendon v. Nicholson, 20 Vet. App, 79, 83 (2006) is not met.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim. 

B.	Factual Background

As was noted, in August 1952 (about the time of his 
completion of boot camp) the veteran was found fit for full 
duty.  On December 1, 1952, while aboard ship, the veteran 
was seen and treated for a contusion of his right great toe.  
X-rays showed there was no fracture.  The STRs are otherwise 
silent for complaints, findings, treatment, or diagnosis for 
a disability of either foot.  When he was examined for 
separation from service in November 1954, clinical evaluation 
of his feet revealed that they were normal.  

In December 1979 the veteran underwent a general medical 
examination by VA in conjunction with a pending claim for 
benefits.  His present complaints listed at the time 
contained no mention of foot complaints.  On orthopedic 
examination at the time it was noted that he could walk on 
the toes and heels of both feet.  No sensory disturbances 
were noted in either lower extremity on pinprick testing.  
The disabilities diagnosed did not include a foot disability.

In December 1986 the veteran was again examined by VA.  No 
foot complaints were noted, and the findings did not include 
any mention of foot pathology.  

VA outpatient treatment records include a report of a March 
2006 examination of the veteran's feet by preventative 
medicine (for evaluation of Diabetes Mellitus).  Examination 
for skin, sensory, or circulatory changes was entirely 
normal.  

In February 2007, the veteran's feet were once again examined 
for diabetes mellitus (preventative care) purposes.  Once 
again there were no findings of skin, sensory, or circulatory 
abnormality of either foot.  It was specifically noted that 
the veteran had no complaints of foot pain.  

In his claim received in July 2006, the veteran indicated 
that he had foot problems going back to boot camp.  He 
indicated that he has had foot problems off and on over the 
years, and that he self-treated the problems with over-the- 
counter medication.  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (stating a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

At the outset, it is noteworthy that a chronic disability of 
either foot was not manifested in service.  While the veteran 
was seen for a toe injury in December 1952, the problem 
resolved, and he returned to (nearly 2 years) of full duty, 
with no further foot complaints noted.  When he was examined 
for separation from service, his feet were specifically found 
to be normal.   Consequently, service connection for a foot 
disability on the basis that a chronic foot disability was 
first manifested in service is not warranted.

The Board further notes that a threshold matter that must be 
addressed here (as with any claim seeking service connection) 
is whether the veteran has the disability for which service 
connection is sought.  See 38 U.S.C.A. § 1110; See also 
Hickson, supra.  The record is devoid of any competent 
evidence indicating or even suggesting that the veteran has 
(or has ever had) a chronic disability of either foot.  VA 
examinations in December 1979 and in 1986 did not show any 
such disability (or even the veteran's complaints of such 
disability).  Furthermore, VA outpatient treatment records 
show that just prior to (and also since) his claim, he was 
evaluated for foot problems by preventative care (in 
conjunction with evaluations of his diabetes).  No foot 
abnormalities were found on either occasion.  On the latter 
occasion, in February 2007, it was specifically noted that 
the veteran denied foot pain.  There is no competent evidence 
showing that the veteran has a chronic foot disability (or 
ever had such disability).  His own lay assertions that he 
has such disability are not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

With no competent evidence that the veteran has a chronic 
disability of either foot, the threshold legal requirement 
for establishing service connection for such disability is 
not met.  There is no valid claim of service connection.  See 
Brammer, supra.  Accordingly, the claim must be denied.  






ORDER

Service connection for a bilateral foot disability is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


